Filed 8/25/21 P. v. Griffith CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047528
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. SS052430A)

             v.

 CHRISTOPHER L. GRIFFITH,

             Defendant and Appellant.


         In March 2008, defendant was convicted by jury trial of voluntary manslaughter
(Pen. Code, § 193, subd. (a)).1 The jury found true an allegation that defendant had
personally used a firearm in committing that offense (§ 12022.53, subd. (d)), and
defendant admitted a prior prison term allegation (§ 667.5, subd. (b)). The trial court
sentenced defendant to an aggregate prison term of 21 years, and imposed a $10,000
restitution fine. (People v. Griffith (May 25, 2010 H032926) [nonpub. opn.].) Defendant
appealed, raising issues about his trial but not his sentence. This court affirmed. (Id. at
pp. 1-2, 68.)
         In May 2019, defendant, proceeding pro per, filed a “petition for recall and vacate
of sentence” purportedly pursuant to section 1237.2. In August 2019, defendant, again
pro per, filed a motion for modification of sentence, purportedly pursuant to section
1202.4, subdivision (f)(1). The gravamen of both filings was that the trial court should




         1
             All further statutory references are to the Penal Code unless otherwise indicated.
reduce the $10,000 restitution fine due to an inability to pay. The court issued an order
denying the motions.
       Defendant, now represented by appointed counsel, appeals. He argues that
section 1237.2 grants the trial court jurisdiction to consider his request that the restitution
fine be reconsidered in light of his inability to pay. The Attorney General responds that
the appeal must be dismissed because the trial court lacked jurisdiction to consider
defendant’s postjudgment motions. We agree and dismiss the appeal.
I.     DISCUSSION
       “Generally, once a judgment is rendered and execution of the sentence has begun,
the trial court does not have jurisdiction to vacate or modify the sentence. [Citations.]”
(People v. Torres (2020) 44 Cal.App.5th 1081, 1084 (Torres); People v. Turrin (2009)
176 Cal.App.4th 1200, 1207-1208 [applying the foregoing general rule to a request to
modify a restitution fine].) “There are exceptions to the general rule. [For example, a]
court may recall a sentence and resentence a defendant under certain circumstances
within 120 days of the defendant’s custody commitment. (§ 1170, subd. (d)(1).)
Resentencing is also authorized under the circumstances specified in sections 1170.126,
1170.18, and 1170.95. Courts may correct computational and clerical errors at any time.
[Citation.] Unauthorized sentences and ‘ “ ‘obvious legal errors at sentencing that are
correctable without referring to factual findings in the record or remanding for further
findings’ ” ’ are correctable at any time. [Citations.]” (Torres, supra, at p. 1085.)
       Here, it is undisputed that the execution of defendant’s sentence began before he
filed the motion that is the subject of this appeal. Accordingly, the trial court lacked
jurisdiction to grant that motion unless an exception to the general rule applies.
Defendant, however, does not argue that any of the established exceptions to that general
rule of jurisdiction are applicable. Rather, defendant argues that section 1237.2, which
took effect on January 1, 2016 (Stats. 2015, ch. 194, § 3), expanded superior court



                                               2
jurisdiction to allow for the modification of fines, fees, and assessments even after a final
judgment.
       Section 1237.2 provides in full: “An appeal may not be taken by the defendant
from a judgment of conviction on the ground of an error in the imposition or calculation
of fines, penalty assessments, surcharges, fees, or costs unless the defendant first presents
the claim in the trial court at the time of sentencing, or if the error is not discovered until
after sentencing, the defendant first makes a motion for correction in the trial court,
which may be made informally in writing. The trial court retains jurisdiction after a
notice of appeal has been filed to correct any error in the imposition or calculation of
fines, penalty assessments, surcharges, fees, or costs upon the defendant’s request for
correction. This section only applies in cases where the erroneous imposition or
calculation of fines, penalty assessments, surcharges, fees, or costs are [sic] the sole issue
on appeal.” Thus, section 1237.2 bars criminal appeals challenging only the imposition
or calculation of fines, penalty assessments, surcharges, fees, or costs unless the claim of
error has been raised first in the trial court. The provision’s legislative history indicates
that its purpose is to conserve judicial resources and avoid costly appeals. (Torres, supra,
44 Cal.App.5th at p. 1086.)
       The second sentence of section 1237.2 does, by its plain terms, enlarge trial court
jurisdiction. It states that “[t]he trial court retains jurisdiction after a notice of appeal has
been filed to correct any error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs upon the defendant’s request for correction.” That
represents an expansion of trial court jurisdiction, as the general rule is that the filing of a
valid notice of appeal divests the trial court of jurisdiction and vests jurisdiction in the
appellate court. (People v. Alanis (2008) 158 Cal.App.4th 1467, 1472.)
       Defendant asks us to construe section 1237.2 as perpetually vesting jurisdiction in
the trial court to correct erroneous fines and fees, even if such errors are raised long after



                                                3
the time for direct appeal has elapsed. That construction, however, is inconsistent with
the statutory language, purpose, and legislative history of section 1237.2.
       In its second sentence, section 1237.2 provides for the retention of trial court
jurisdiction “after a notice of appeal has been filed.” (§ 1237.2.) Defendant contends
that this language permits a trial court to correct errors in the imposition or calculation of
fines and fees at any time. The next sentence of section 1237.2, however, provides that
the “section only applies in cases where the erroneous imposition or calculation of fines,
penalty assessments, surcharges, fees, or costs are the sole issue on appeal.” (§ 1237.2,
emphasis added.) “The use of the present tense—‘are,’ not ‘were’—points to a pending,
not a prior, appeal.” (Torres, supra, 44 Cal.App.5th at p. 1087.) Thus, under the
statute’s plain terms, the jurisdiction of the trial court to correct any errors in the
imposition or calculation of fines, penalty assessments, surcharges, fees, or costs, exists
only during the pendency of the direct appeal.
       Defendant’s construction also is inconsistent with the statute’s purpose of
conserving judicial resources by limiting the number of direct appeals raising common
sentencing errors. Permitting defendants to assert error in the trial court after the time for
direct appeal has passed would increase, rather than decrease, the expenditure of judicial
resources. (Torres, supra, 44 Cal.App.5th at p. 1087.) Finally, defendant’s statutory
construction is inconsistent with the legislative history of section 1237.2. That legislative
history reveals that the second sentence of section 1237.2 “was added to address [the]
concern . . . that a defendant who belatedly discovers an erroneous fine could be left
without a remedy if he or she [were] precluded . . . from challenging the fine on appeal
(for failing to raise it in the trial court) and precluded from correcting the error in the trial
court because that court had lost jurisdiction over the case.” (Torres, supra, at p. 1087.)
Thus, “the statute’s second sentence furthers [its primary] purpose [of promoting judicial
economy and efficiency] by giving trial courts the power to resolve [fines and fees]
challenges notwithstanding [a] pending appeal. That purpose is not served by extending

                                                4
the trial court’s jurisdiction to motions made after the conclusion of the direct appeal” or
after the time to appeal has elapsed. (Ibid.)
       In sum, the trial court in this case lacked jurisdiction to consider defendant’s
motions to modify his fines and fees. Given that lack of jurisdiction, the court’s order
denying the motion is not appealable. (Torres, supra, 44 Cal.App.5th at p. 1084.)
II.    DISPOSITION
       The appeal is dismissed.




                                                5
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
DANNER, J.




People v. Griffith
H047528